EXHIBIT 99.1 ENTRAVISION COMMUNICATIONS CORPORATION REPORTS FOURTH QUARTER AND YEAR END 2009 RESULTS SANTA MONICA, CALIFORNIA, March 4, 2010 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three- and twelve-month periods ended December 31, 2009. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data).The results of our outdoor operations are presented in discontinued operations within the statements of operations in accordance with FASB Accounting Standards Codification (ASC) 360, “Impairment or Disposal of Long-Lived Assets”.This press release contains certain non-GAAP financial measures as defined by SEC Regulation G.The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure, is included beginning on page 7.Unaudited financial highlights are as follows: Three Months Ended Twelve Months Ended December 31, December 31, % Change % Change Net revenue $ $ (9 )% $ $ )% Operating expenses (1) )% )% Corporate expenses (2) (2 )% )% Consolidated adjusted EBITDA (3) 8 % )% Free cash flow (4) $ $ 35 % $ $ )% Free cash flow per share, basic and diluted (4) $ $ 50 % $ $ )% Loss from continuing operations $ ) $ ) )% $ ) $ ) )% Net loss applicable to common stockholders $ ) $ ) )% $ ) $ ) )% Net loss per share from continuing operations applicable to common stockholders, basic and diluted $ ) $ ) )% $ ) $ ) )% Net loss per share applicable to common stockholders, basic and diluted $ ) $ ) )% $ ) $ ) )% Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Operating expenses include direct operating, selling, general and administrative expenses. Included in operating expenses are $0.9 million and $0.4 million of non-cash stock-based compensation for the three-month periods ended December 31, 2009 and 2008, respectively and $2.0 million and $1.4 million of non-cash stock-based compensation for the twelve-month periods ended December 31, 2009 and 2008, respectively. Operating expenses do not include corporate expenses, depreciation and amortization, impairment charge, gain (loss) on sale of assets and gain (loss) on debt extinguishment. Corporate expenses include $0.9 million and $0.5 million of non-cash stock-based compensation for the three-month periods ended December 31, 2009 and 2008, respectively and $2.0 million and $1.9 million of non-cash stock-based compensation for the twelve-month periods ended December 31, 2009 and 2008, respectively. Consolidated adjusted EBITDA means net income (loss) plus gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation included in operating and corporate expenses, net interest expense, gain (loss) on debt extinguishment, loss from discontinued operations, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization less syndication programming payments. We use the term consolidated adjusted EBITDA because that measure is defined in our syndicated bank credit facility and does not include gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation, net interest expense, gain (loss) on debt extinguishment, loss from discontinued operations, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization and does include syndication programming payments. While many in the financial community and we consider consolidated adjusted EBITDA to be important, it should be considered in addition to, but not as a substitute for or superior to, other measures of liquidity and financial performance prepared in accordance with accounting principles generally accepted in the United States of America, such as cash flows from operating activities, operating income and net income.As consolidated adjusted EBITDA excludes non-cash gain (loss) on sale of assets, non-cash depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation expense, net interest expense, gain (loss) on debt extinguishment, loss from discontinued operations, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization and includes syndication programming payments, consolidated adjusted EBITDA has certain limitations because it excludes and includes several important non-cash financial line items. Therefore, we consider both non-GAAP and GAAP measures when evaluating our business.Consolidated adjusted EBITDA is also used to make executive compensation decisions. Free cash flow is defined as consolidated adjusted EBITDA less cash paid for income taxes, net interest expense and capital expenditures. Net interest expense is defined as interest expense, less non-cash interest expense relating to amortization of debt finance costs, less interest income less the change in the fair value of our interest rate swaps. Free cash flow per share is defined as free cash flow divided by the basic or diluted weighted average common shares outstanding. Entravision Communications Page2 of 8 Commenting on the Company's earnings results, Walter F. Ulloa, Chairman and Chief Executive Officer, said, “During 2009, we were confronted with a significant advertising downturn, both in television and radio, primarily as a result of the global financial crisis and recession. Nevertheless, our audience shares remained strong in the nation’s most densely populated Hispanic markets. Although EBITDA declined for the full year 2009 compared to 2008, our focus on managing costs and maximizing cash flows were factors in increasing ourEBITDA for the fourth quarter of 2009. Additionally, we anticipate that retransmission consent revenue will continue to be a growing source of revenue, along with advertising revenue from World Cup and political activity during 2010." Impairment of Radio Segment Intangibles The Company recorded an impairment charge of $48 million related to radio FCC broadcasting licenses. The write-down was pursuant to ASC 350, which requires that goodwill and certain intangible assets be tested for impairment at least annually, or more frequently if events or changes in circumstances indicate the assets might be impaired. Financial Results Cautionary Note Regarding Preliminary Quarterly Results In connection with the preparation of our financial statements for the three- and twelve-month periods ended December 31, 2009, we are currently in the process of finalizing the provision for income taxes, which we intend to complete in time to permit a timely filing of our annual report for the period ended December 31, 2009. Three Months Ended December 31, 2009 Compared to Three Months Ended December 31, 2008 (Unaudited) Three Months Ended December 31, % Change Net revenue $ $ (9 )% Operating expenses (1) )% Corporate expenses (1) (2 )% Depreciation and amortization )% Impairment charge )% Operating loss ) ) )% Interest expense, net ) ) )% Gain on debt extinguishment - NM Loss before income taxes ) ) )% Income tax (expense) benefit ) NM Net loss before equity in net income (loss) of nonconsolidated affiliates and discontinued operations ) ) )% Equity in net income (loss) of nonconsolidated affiliates ) 7 NM Net loss before discontinued operations ) ) )% Loss from discontinued operations, net of tax - ) NM Net loss $ ) $ ) )% (1)Operating expenses and corporate expenses are defined on page 1. Entravision Communications Page3 of 8 Net revenue decreased to $48.1 million for the three-month period ended December 31, 2009 from $52.8 million for the three-month period ended December 31, 2008, a decrease of $4.7 million. Of the overall decrease, $3.7 million came from our radio segment and was primarily attributable to a decrease in local and national advertising rates, which in turn was primarily due to the weak economy. Additionally, $1.0 million of the overall decrease came from our television segment and was primarily attributable to a decrease in local and national advertising rates, which in turn was primarily due to the weak economy, partially offset by an increase in retransmission consent revenue in the amount of $2.2 million. Operating expenses decreased to $30.1 million for the three-month period ended December 31, 2009 from $35.2million for the three-month period ended December 31, 2008, a decrease of $5.1million. The decrease was primarily attributable to decreases in expenses associated with the decrease in net revenue and salary expense due to reductions of personnel and salary reductions. Corporate expenses decreased to $4.3 million for the three-month period ended December 31, 2009 from $4.4 million for the three-month period ended December 31, 2008, a decrease of $0.1 million. The decrease was primarily attributable to the decrease in professional fees and salary expense due to salary reductions, partially offset by an increase in non-cash stock based compensation of $0.4 million. Twelve Months Ended December 31, 2009 Compared to Twelve Months Ended December 31, 2008 (Unaudited) Twelve Months Ended December 31, % Change Net revenue $ $ )% Operating expenses (1) )% Corporate expenses (1) )% Depreciation and amortization )% Impairment charge )% Operating loss ) ) )% Interest expense, net ) ) )% Gain (loss) on debt extinguishment ) NM Loss before income taxes ) ) )% Income tax (expense) benefit ) NM Net loss before equity in net loss of nonconsolidated affiliates and discontinued operations ) ) )% Equity in net loss of nonconsolidated affiliates ) ) 42 % Net loss before discontinued operations ) ) )% Loss from discontinued operations, net of tax - ) NM Net loss $ ) $ ) )% (1)Operating expenses and corporate expenses are defined on page 1. Net revenue decreased to $189.2 million for the twelve-month period ended December 31, 2009 from $232.3 million for the twelve-month period ended December 31, 2008, a decrease of $43.1 million. Of the overall decrease, $21.6 million came from our radio segment and was primarily attributable to a decrease in local and national advertising sales and advertising rates, which in turn was primarily due to the weak economy. Additionally, $21.5 million of the overall decrease came from our television segment and was primarily attributable to a decrease in local and national advertising rates, which in turn was primarily due to the weak economy, partially offset by an increase in retransmission consent revenue in the amount of $9.5 million. Entravision Communications Page4 of 8 Operating expenses decreased to $122.2 million for the twelve-month period ended December 31, 2009 from $144.5 million for the twelve-month period ended December 31, 2008, a decrease of $22.3 million. The decrease was primarily attributable to decreases in expenses associated with the decrease in net revenue and salary expense due to reductions of personnel and salary reductions. Corporate expenses decreased to $14.9 million for the twelve-month period ended December 31, 2009 from $17.1 million for the twelve-month period ended December 31, 2008, a decrease of $2.2 million. The decrease was primarily attributable to a decrease in professional fees and salary expense due to salary reductions. Segment Results The following represents selected unaudited segment information: Three Months Ended December 31, % Change Net Revenue Television $ $ (3 )% Radio )% Total $ $ (9 )% Operating Expenses (1) Television $ $ )% Radio )% Total $ $ )% Corporate Expenses (1) $ $ (2 )% Consolidated adjusted EBITDA (1) $ $ 8 % (1)Operating expenses, Corporate expenses, and Consolidated adjusted EBITDA are defined on page 1. Entravision Communications Corporation will hold a conference call to discuss its 2009 fourth quarter results on March 4, 2010 at 5 p.m. Eastern Time.To access the conference call, please dial 412-858-4600 ten minutes prior to the start time.The call will be webcast live and archived for replay at www.entravision.com. Entravision Communications Corporation is a diversified Spanish-language media company utilizing a combination of television and radio operations to reach Hispanic consumers across the United States, as well as the border markets of Mexico.Entravision owns and/or operates 53 primary television stations and is the largest affiliate group of both the top-ranked Univision television network and Univision’s TeleFutura network, with television stations in 20 of the nation’s top 50 Hispanic markets.The Company also operates one of the nation’s largest groups of primarily Spanish-language radio stations, consisting of 48 owned and operated radio stations.Entravision shares of Class A Common Stock are traded on The New York Stock Exchange under the symbol: EVC. This press release contains certain forward-looking statements.These forward-looking statements, which are included in accordance with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, may involve known and unknown risks, uncertainties and other factors that may cause the Company’s actual results and performance in future periods to be materially different from any future results or performance suggested by the forward-looking statements in this press release.Although the Company believes the expectations reflected in such forward-looking statements are based upon reasonable assumptions, it can give no assurance that actual results will not differ materially from these expectations, and the Company disclaims any duty to update any forward-looking statements made by the Company. From time to time, these risks, uncertainties and other factors are discussed in the Company’s filings with the Securities and Exchange Commission. # # # (Financial Table Follows) For more information, please contact: Christopher T. YoungMike Smargiassi/Christian Nery Chief Financial OfficerBrainerd Communicators, Inc.
